Fourth Court of Appeals
                                     San Antonio, Texas
                                           February 6, 2014

                                        No. 04-14-00036-CV

                                 IN THE INTEREST OF A.M.E.,

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009-PA-00043
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                           ORDER
        This is an accelerated appeal. The court reporter responsible for preparing the reporter’s
record in this appeal has filed a notification of late record, stating that the appellant has failed to
pay or make arrangements to pay the fee for preparing the reporter’s record.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee.



                                                        _________________________________
                                                        Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2014.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court